UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A Current Report Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 18, 2013 INTERSECTIONS INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50580 54-1956515 (Commission File Number) (IRS Employer Identification No.) 3901 Stonecroft Boulevard Chantilly, Virginia 20151 (Address of Principal Executive Offices) (Zip Code) (703)488-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition Item 7.01.Regulation FD Disclosure On March 20, 2013, Intersections Inc. furnished a Current Report on Form 8-K (the “original 8-K”) regarding its press release issued on March 18, 2013 announcing its results for the quarter and year ended December 31, 2012 and posted a Year End 2012 Investor Update and a reconciliation of certain non-GAAP measures on its website (www.intersections.com).The text of the press release and the update were attached thereto as Exhibits 99.1 and 99.2, respectively.This Current Report on Form 8-K/A amends the original 8-K to furnish the reconciliation of certain non-GAAP financial measures as Exhibit 99.3 hereto. Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No. Description 99.1* Press release dated March 18, 2013 99.2* Intersections Inc. Year End 2012 Investor Update Reconciliation of Non-GAAP Financial Measures *Previously Furnished SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:April 5, 2013 INTERSECTIONS INC. By:/s/ Madalyn Behneman Name: Madalyn Behneman Title: Principal Accounting Officer EXHIBIT INDEX Exhibit No. Description 99.1* Press release dated March 18, 2013 99.2* Intersections Inc. Year End 2012 Investor Update Reconciliation of Non-GAAP Financial Measures *Previously Furnished
